DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Liu discloses: a base substrate (fig.2 item 210) having a top surface and a bottom surface opposite the top surface; a metal layer (fig.2 item 290) disposed on the bottom surface of the base substrate; an elements-array disposed on the top surface of the base substrate, wherein the elements-array includes thin-film transistors (fig.2 item 230) and diodes (fig.2 item 240) connected to the thin-film transistors; a scintillator layer (fig.2 item 250) disposed on the elements-array; and a reflective plate disposed on the scintillator layer (fig.2 item 258). Okada disclose: a ground electrode (fig.13 item 30) disposed on the top surface of the base substrate (fig.13 item 1) motivated by the benefits for preventing a decrease in irradiation efficiency (Okada para. [0109]). Yokoyama et al. disclose: a ground electrode electrically connected to the elements-array; wherein the reflective plate is electrically connected to the ground electrode, and wherein the ground electrode is electrically connected to the metal layer (para. [0027], [0031]-[0033]) motivated by the benefits for reducing the influence of electromagnetic noise (Yokoyama et al. para. [0031]).
The prior arts fail to teach, disclose, suggest or make obvious: PIN diodes electrically connected to the thin-film transistors; a ground electrode disposed on the top surface of the base substrate in a location corresponding to a non-active area other than the active region where the elements- array is placed and electrically connected to the elements-array
Regarding independent claim 6, the prior arts fail to teach, disclose, suggest or make obvious: one or more buffer layers on the metal layer; an element-array disposed on the buffer layers, the element-array including thin-film transistors and PIN diodes connected to the thin-film transistors; a ground electrode disposed on the buffer layers, the ground electrode being electrically connected to the element-array.
Claims 2-5, 7-11 are allowed on the same basis as independent claim 6 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        





/MAMADOU FAYE/Examiner, Art Unit 2884